DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 03/17/2022 and 08/16/2022 and reviewed by the Examiner.

Claim Objections
Claims 8 and 18 are objected to because of the following informalities: The Examiner suggests changing “the second image if the fish” to --the second image of the fish-- in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10-13, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Sandvik et al. (WO 2020180188).
In regard to claim 1, Sandvik et al. disclose a method comprising: illuminating a red light at a first time (Fig. 3 and Paragraph [0048]-[0050], where a red light is at least illuminated a first time when pairs of light pulses from lights 110 and 150 having at least a wavelength ranging from 300 nm to 750 nm (625 nm being red light, as disclosed in the Applicant’s Specification in Paragraph [0031]) are sequentially illuminated); illuminating a blue light at a second time (Fig. 3 and Paragraph [0048]-[0050], where a blue light is at least illuminated a second time when pairs of light pulses from lights 110 and 150 having at least a wavelength ranging from 300 nm to 750 nm (450 nm being blue light, as disclosed in the Applicant’s Specification in Paragraph [0031]) are sequentially illuminated); controlling an exposure of a camera to generate a first image of a fish illuminated by the red light (Paragraph [0063], where there is a camera which captures an image when a pulse of lights 110 and 150 (625 nm red light) is irradiated onto a fish); controlling the exposure of the camera to generate a second image of the fish illuminated by the blue light (Fig. 3 and Paragraph [0066], where a second image can be produced when another pulse of lights 110 and 150 (450 nm blue light) is irradiated onto the fish); and providing features of the first image and the second image to a processing model (Paragraph [0066], where two or more images are at least provided to a processing model to determine whether the fish is likely affected by a particular condition (sea lice)).
In regard to claim 2, Sandvik et al. discloses the method of claim 1, comprising: determining whether the fish is likely affected by a particular condition based on an analysis of at least the first image and the second image (Paragraph [0066], where two or more images are analyzed to determine whether the fish is likely affected by a particular condition (sea lice)).
In regard to claim 3, Sandvik et al. discloses the method of claim 2, wherein the particular condition comprises a marine parasite infection, an occurrence of a lesion, or a physical deformity (Paragraph [0066], where the particular condition at least comprises sea lice infestation (marine parasite infection)).
In regard to claim 5, Sandvik et al. discloses the method of claim 1, wherein a peak power of the blue light is within a wavelength range of 450 nanometers to 480 nanometers (Paragraph [0048-0050], where the lights 110 and 150 have a wavelength ranging from 300 nm to 750 nm (450 nm being blue light, as disclosed in the Applicant’s Specification in Paragraph [0031])).
In regard to claim 7, Sandvik et al. discloses the method of claim 1, comprising not illuminating the blue light at the first time and not illuminating the red light at the second time (Paragraphs [0048-0050] and [0064-0066] and Figs. 3 and 11-13, where the narrow bands of light (either blue or red bands of light) are separate and illuminated from two separate lights 110 and 150 to obtain images of the fish and where the narrow bands of light are distinct (each narrow band precise enough to be at least within 1 nm wavelength); Each of the lights 110 and 150 illuminate separate wavelengths (including either blue or red wavelengths) and each can be independently illuminated at a first time or a second time (see Fig. 13, where two images are obtained to analyze relative intensity variations)).
In regard to claim 10, Sandvik et al. discloses the method of claim 1, comprising storing the first image and the second image in an image buffer (Paragraph [0066], where the generated image must at least be stored in an image buffer before it can be compared to other images).
In regard to claim 11, Sandvik et al. disclose a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations (Paragraph [0066], where there at least must be a computer with memory and executable instructions which perform analysis on the images of fish) comprising: illuminating a red light at a first time (Fig. 3 and Paragraph [0048]-[0050], where a red light is at least illuminated a first time when pairs of light pulses from lights 110 and 150 having at least a wavelength ranging from 300 nm to 750 nm (625 nm being red light, as disclosed in the Applicant’s Specification in Paragraph [0031]) are sequentially illuminated); illuminating a blue light at a second time (Fig. 3 and Paragraph [0048]-[0050], where a blue light is at least illuminated a second time when pairs of light pulses from lights 110 and 150 having at least a wavelength ranging from 300 nm to 750 nm (450 nm being blue light, as disclosed in the Applicant’s Specification in Paragraph [0031]) are sequentially illuminated); controlling an exposure of a camera to generate a first image of a fish illuminated by the red light (Paragraph [0063], where there is a camera which captures an image when a pulse of lights 110 and 150 (625 nm red light) is irradiated onto a fish); controlling the exposure of the camera to generate a second image of the fish illuminated by the blue light (Fig. 3 and Paragraph [0066], where a second image can be produced when another pulse of lights 110 and 150 (450 nm blue light) is irradiated onto the fish); and providing features of the first image and the second image to a processing model (Paragraph [0066], where two or more images are at least provided to a processing model to determine whether the fish is likely affected by a particular condition (sea lice)).
In regard to claim 12, Sandvik et al. discloses the system of claim 11, comprising: determining whether the fish is likely affected by a particular condition based on an analysis of at least the first image and the second image (Paragraph [0066], where two or more images are analyzed to determine whether the fish is likely affected by a particular condition (sea lice)).
In regard to claim 13, Sandvik et al. discloses the system of claim 12, wherein the particular condition comprises a marine parasite infection, an occurrence of a lesion, or a physical deformity (Paragraph [0066], where the particular condition at least comprises sea lice infestation (marine parasite infection)).
In regard to claim 15, Sandvik et al. discloses the system of claim 11, wherein a peak power of the blue light is within a wavelength range of 450 nanometers to 480 nanometers (Paragraph [0048-0050], where the lights 110 and 150 have a wavelength ranging from 300 nm to 750 nm (450 nm being blue light, as disclosed in the Applicant’s Specification in Paragraph [0031])).
In regard to claim 17, Sandvik et al. discloses the system of claim 11, comprising not illuminating the blue light at the first time and not illuminating the red light at the second time (Paragraphs [0048-0050] and [0064-0066] and Figs. 3 and 11-13, where the narrow bands of light (either blue or red bands of light) are separate and illuminated from two separate lights 110 and 150 to obtain images of the fish and where the narrow bands of light are distinct (each narrow band precise enough to be at least within 1 nm wavelength); Each of the lights 110 and 150 illuminate separate wavelengths (including either blue or red wavelengths) and each can be independently illuminated at a first time or a second time (see Fig. 13, where two images are obtained to analyze relative intensity variations)).
In regard to claim 20, Sandvik et al. disclose a non-transitory, computer-readable storage medium storing one or more instructions executable by a computer system to perform operations (Paragraph [0066], where there at least must be a computer with memory and executable instructions which perform analysis on the images of fish) comprising: illuminating a red light at a first time (Fig. 3 and Paragraph [0048]-[0050], where a red light is at least illuminated a first time when pairs of light pulses from lights 110 and 150 having at least a wavelength ranging from 300 nm to 750 nm (625 nm being red light, as disclosed in the Applicant’s Specification in Paragraph [0031]) are sequentially illuminated); illuminating a blue light at a second time (Fig. 3 and Paragraph [0048]-[0050], where a blue light is at least illuminated a second time when pairs of light pulses from lights 110 and 150 having at least a wavelength ranging from 300 nm to 750 nm (450 nm being blue light, as disclosed in the Applicant’s Specification in Paragraph [0031]) are sequentially illuminated); controlling an exposure of a camera to generate a first image of a fish illuminated by the red light (Paragraph [0063], where there is a camera which captures an image when a pulse of lights 110 and 150 (625 nm red light) is irradiated onto a fish); controlling the exposure of the camera to generate a second image of the fish illuminated by the blue light (Fig. 3 and Paragraph [0066], where a second image can be produced when another pulse of lights 110 and 150 (450 nm blue light) is irradiated onto the fish); and providing features of the first image and the second image to a processing model (Paragraph [0066], where two or more images are at least provided to a processing model to determine whether the fish is likely affected by a particular condition (sea lice)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-9, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik et al. (WO 2020180188) in view of Howe et al. (U.S. Pub. 20200288679).
In regard to claim 4, Sandvik et al. discloses the method of claim 1. Sandvik et al. does not disclose the fish is contained within a fish pen or a fish run. Howe et al. disclose the fish is contained within a fish pen or a fish run (Fig. 2 and Abstract, where the fish are contained in a fish pen 40). Sandvik et al. and Howe et al. are analogous because they are from the same field of endeavor which include fish imaging devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that the fish is contained within a fish pen or a fish run in view of Howe et al. The motivation would have been to prevent the fish from leaving the area being examined and recorded by the camera detection system. This would enable the user to collect or treat the fish which are found to be infected by sea lice.
In regard to claim 8, Sandvik et al. discloses the method of claim 1. Sandvik et al. do not disclose machine learning informs illuminating the fish or generating the first image or the second image if the fish. Howe et al. disclose machine learning informs illuminating the fish or generating the first image or the second image if the fish (Paragraphs [0101] and [0114], where elements of generating the image of one or more fish are informed by machine learning). Sandvik et al. and Howe et al. are analogous because they are from the same field of endeavor which include fish imaging devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that machine learning informs illuminating the fish or generating the first image or the second image if the fish in view of Howe et al. The motivation would have been to create an image recognition system which is accurately able to differentiate between the fish and the sea lice.
In regard to claim 9, Sandvik et al. discloses the method of claim 1. Sandvik et al. do not disclose machine learning informs parasite detection on the fish based on one or more of the first image and the second image. Howe et al. disclose machine learning informs parasite detection on the fish based on one or more of the first image and the second image (Paragraphs [0101] and [0114], where elements of sea lice detection are informed by machine learning). Sandvik et al. and Howe et al. are analogous because they are from the same field of endeavor which include fish imaging devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that machine learning informs parasite detection on the fish based on one or more of the first image and the second image in view of Howe et al. The motivation would have been to create an image recognition system which is accurately able to differentiate between the fish and the sea lice.
In regard to claim 14, Sandvik et al. discloses the system of claim 11. Sandvik et al. does not disclose the fish is contained within a fish pen or a fish run. Howe et al. disclose the fish is contained within a fish pen or a fish run (Fig. 2 and Abstract, where the fish are contained in a fish pen 40). Sandvik et al. and Howe et al. are analogous because they are from the same field of endeavor which include fish imaging devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that the fish is contained within a fish pen or a fish run in view of Howe et al. The motivation would have been to prevent the fish from leaving the area being examined and recorded by the camera detection system. This would enable the user to collect or treat the fish which are found to be infected by sea lice.
In regard to claim 18, Sandvik et al. discloses the system of claim 11. Sandvik et al. do not disclose machine learning informs illuminating the fish or generating the first image or the second image if the fish. Howe et al. disclose machine learning informs illuminating the fish or generating the first image or the second image if the fish (Paragraphs [0101] and [0114], where elements of generating the image of one or more fish are informed by machine learning). Sandvik et al. and Howe et al. are analogous because they are from the same field of endeavor which include fish imaging devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that machine learning informs illuminating the fish or generating the first image or the second image if the fish in view of Howe et al. The motivation would have been to create an image recognition system which is accurately able to differentiate between the fish and the sea lice.
In regard to claim 19, Sandvik et al. discloses the system of claim 11. Sandvik et al. do not disclose machine learning informs parasite detection on the fish based on one or more of the first image and the second image. Howe et al. disclose machine learning informs parasite detection on the fish based on one or more of the first image and the second image (Paragraphs [0101] and [0114], where elements of sea lice detection are informed by machine learning). Sandvik et al. and Howe et al. are analogous because they are from the same field of endeavor which include fish imaging devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that machine learning informs parasite detection on the fish based on one or more of the first image and the second image in view of Howe et al. The motivation would have been to create an image recognition system which is accurately able to differentiate between the fish and the sea lice.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandvik et al. (WO 2020180188) in view of Provost et al. (U.S. Pat. 10842894).
In regard to claim 6, Sandvik et al. discloses the method of claim 1. Sandvik et al. does not disclose a time between illuminating the fish with the red light and illuminating the fish with the blue light is less than 0.2 seconds. Provost et al. disclose a time between illuminating the fish with one light pulse and illuminating the fish with another light pulse is less than 0.2 seconds (Column 4 lines 21-35, where the time between two light pulses is 0.05 seconds or 0.1 seconds). Sandvik et al. and Provost et al. are analogous because they are from the same field of endeavor which include light pulsing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that a time between illuminating the fish with the red light and illuminating the fish with the blue light is less than 0.2 seconds in view of Provost et al., since the timing of the pulses of Provost et al. could be used with the blue and red lights of Sandvik et al. The motivation would have been to allow the lights to illuminate quick enough to capture images that are close in time, in order to generate two comparable images of the same fish that can then be analyzed by the processing model without having to filter out a large amount of noise.
In regard to claim 16, Sandvik et al. discloses the system of claim 11. Sandvik et al. does not disclose a time between illuminating the fish with the red light and illuminating the fish with the blue light is less than 0.2 seconds. Provost et al. disclose a time between illuminating the fish with one light pulse and illuminating the fish with another light pulse is less than 0.2 seconds (Column 4 lines 21-35, where the time between two light pulses is 0.05 seconds or 0.1 seconds). Sandvik et al. and Provost et al. are analogous because they are from the same field of endeavor which include light pulsing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sandvik et al. such that a time between illuminating the fish with the red light and illuminating the fish with the blue light is less than 0.2 seconds in view of Provost et al., since the timing of the pulses of Provost et al. could be used with the blue and red lights of Sandvik et al. The motivation would have been to allow the lights to illuminate quick enough to capture images that are close in time, in order to generate two comparable images of the same fish that can then be analyzed by the processing model without having to filter out a large amount of noise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of imaging and lighting devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647